Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 1 of 13 PagelD: 1

Thomas M. Madden - 044261987
MORRISON MAHONEY LLP

Waterview Plaza

2001 U.S. Highway 46, Suite 200

Parsippany, NJ 07054

Phone: 973-257-3526

Fax: 973-257-3527

Attorneys for Defendant, Target Corporation

 

BITA ZOLFAGHARL,,

Plaintiff, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION— BERGEN COUNTY

V.
DOCKET NO.: BER-L-3850-21

TARGET CORPORATION; JOHN DOE
1-10 (fictitious designations); ABC
CORPORATIONS 1-10 (fictitious
designations),

Civil Action
NOTICE OF REMOVAL

Defendants.

 

PLEASE TAKE NOTICE that Defendant, Target Corporation, a Minnesota
Corporation with its principal place of business at 1000 Nicollet Mall, Minneapolis, MN, hereby
removes the above-captioned action from the Superior Court of New Jersey, Law Division,
Bergen County, to the United States District Court for the District of New Jersey, based upon the
following:

1. On or about June 15, 2021, Bita Zolfaghari commenced a civil action by filing a
Complaint in the Superior Court of New Jersey, Law Division, Bergen County, entitled Bita
Zolfaghari v. Target Corporation, Docket No.: BER-L-3850-21.

2. A Summons was issued on Defendant, Target Corporation, on June 15, 2021.

3. According to the Complaint and upon information and belief, Plaintiff is a citizen

of the State of New Jersey.

100529894
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 2 of 13 PagelD: 2

4, Defendant, Target Corporation, is incorporated in the State of Minnesota and has
its principal place of business at 1000 Nicollet Mall, Minneapolis, Minnesota.

5. Diversity of Citizenship existed among the parties when the Complaint was filed
on or about June 15, 2021. Diversity of Citizenship still existed among the parties at the time
this Notice of Removal is being filed.

7. Based upon Plaintiffs’ alleged injuries, coupled with medical bills, it is assumed
by this Defendant that Plaintiffs’ injuries are in excess of $75,000 exclusive of interests and
costs. Therefore, the United States District Court for the District of New Jersey has diversity
jurisdiction under 28 U.S.C. Sec. 1332(a), as this is a civil action between citizens of different
states in which the amount in controversy exceeds $75,000.

8. Pursuant to 28 U.S.C. Sec. 1446(b), this Notice is being filed with this Court
within thirty (30) days of Defendant’s first receipt “through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based.”

9. Pursuant to 28 U.S.C. Sec. 1446(a), copies of the Summons, Complaint, Civil
Case Information Statement, Track Assignment Notice and Affidavit of Service, which
constitute all process, pleadings and Orders received by Target Corporation or its counsel in this
matter, are attached hereto as Exhibit “A”.

10. Pursuant to 28 U.S.C. Sec. 1446(d), a copy of this Notice of Removal is being
submitted for filing with the Clerk of the Superior Court in Bergen County and is being served
upon Plaintiffs’ counsel of record.

11. In filing this Notice of Removal, Target Corporation does not waive any defects

in service of process, venue or personal jurisdiction.

100529894
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 3 of 13 PagelD: 3

Dated: July 15, 2021

100529894

Morrison Mahoney LLP

Attorneys for Defendant,
Target Corporation

berate LM MLbee

Thomas M. Madden

 
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 4 of 13 PagelD: 4

CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2
I hereby certify that, to the best of my knowledge, aside from the subject state court
action, bearing Docket Number BER-L-3850-21, the matter in controversy is not the subject of
any other action pending in any court, or of any pending arbitration or administrative proceeding.
Pursuant to 23 U.S.C. Sec. 1747, I certify under penalty of perjury that the foregoing is
true and correct.
Morrison Mahoney LLP

Attorneys for Defendant,
Target Corporation

Cone MM Me

Jf Thomas M. Madden

 

Dated: July 15, 2021

 

100529894
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 5 of 13 PagelD: 5

Exhibit A

51264117
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 6 of 13 PagelD: 6

BER-L-003850-21 06/15/2021 10:09:07 AM Pg 1 of 6 Trans ID: LCV20211439586

AMERI LAW FIRM LLC

Nima Ameri, Esq. - 026912011

58 Main Street, 3 Floor

Hackensack, New Jersey 07601

T: 201-880-8999

F: 201-580-4311

Attorneys for the Plaintiff Bita Zolfaghari

 

Plaintiff,

Defendants.

BITA ZOLFAGHARI, SUPERIOR COURT OF NEW JERSEY

DIVISION: BERGEN COUNTY

DOCKET NO.: BER-L

Civil Action
TARGET CORPORATION; JOHN
DOE 1-10 (fictitious designations); PREMISES COMPLAINT; CERT. PURSUANT TO
ABC CORPORATIONS 1-10 R. 4:5-1; DEMAND FOR JURY TRIAL;
(fictitious designations); DESIGNATION OF TRIAL COUNSEL; DEMAND

FOR ANSWERS TO INTERROGATORIES

 

 

 

Plaintiff, BITA ZOLFAGHARI, by and through her counsel, Ameri Law Firm, for her

Complaint against the Defendants, state as follows:

Plaintiff, BITA ZOLFAGHARI, is an adult individual who is a citizen of New Jersey and
resides at the address One Winding Way in the City of Saddle River, County of Bergen
and State of New Jersey.

At all times relevant herein, Defendant, TARGET CORPORATION, was a corporation
which owned, occupied, operated, managed and/or maintained the premises known as
900 Bergen Town Center in the City of Paramus, County of Bergen and State of New
Jersey.

On or about August 6, 2020, Plaintiff, BITA ZOLFAGHARI, was lawfully on the
premises commonly known as 900 Bergen Town Center in the City of Paramus, County

of Bergen and State of New Jersey when she was caused to slip and fall.

 
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 7 of 13 PagelD: 7
BER-L-003850-21 06/15/2021 10:09:07 AM Pg 2 of 6 Trans ID: LCV20211439586

4. Defendants were responsible for keeping the area safe for individuals, including business
invitees, lawfully on the premises.
5. Defendants were negligent in allowing a dangerous condition to exist on the subject

premises for an unreasonable length of time.

6. Defendants knew or should have known of the dangerous condition which existed on the
premises.
7. As a direct and proximate result of the negligence of Defendants, as aforesaid, Plaintiff,

BITA ZOLFAGHARI, was caused to be injured due to the aforesaid dangerous condition
and was thus caused to sustain and did sustain serious and permanent personal injuries
requiring the care and treatment of physicians, hospitalization and medication and has

been and will in the future continue to be hampered in daily routine.

WHEREFORE, Plaintiff, BITA ZOLFAHGARI, demands judgment against the Defendants,
TARGET CORPORATION and/or JOHN DOE 1-10 (factiously named) ABC Corporation 1-10
(fictitious designations), jointly, severally or in the alternative in the amount of her damages together

with interest and costs of suit.

DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury as to all issues.

  

AMERI LAW

BY: |
NIMA AMERI, E
Attorney for Plaintiff
Dated: June 15, 2021

DESIGNATION OF TRIAL COUNSEL

 

 
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 8 of 13 PagelD: 8
BER-L-003850-21 06/15/2021 10:09:07 AM Pg 3 of 6 Trans ID: LCV20211439586

Pursuant to R. 4:25-4, Nima Ameri, Esquire, is hereby designated as trial counsel on behalf of

plaintiff.

CERTIFICATION PURSUANT TO R. 4:5-1

I, Nima Ameri, Esquire, do hereby certify to the best of my knowledge, information and belief,
that except as hereinafter indicated, the subject matter of the controversy referred to in the within
pleading is not the subject of any other Cause of Action, pending in any other Court, or of a pending
Arbitration Proceeding, nor is any other Cause of Action or Arbitration Proceeding contemplated.
In the event that during the pendency of the within Cause of Action, I shall become aware of any change
as to any facts stated herein, I shall file an amended certification and serve a copy thereof on all other
parties (or their attorneys) who have appeared in said Cause of Action.

AMER] LAW Fi

  

BY:

 

NIMA AMERY), E
Attorney fopPa int

Dated: June 15, 2021 \
NOTICE OF TIME UNIT RULE
Plaintiff hereby notifies all named defendants that the TIME UNIT RULE shall be utilized at the
time of trial.

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

 

Pursuant to New Jersey Court Rule 4:10-2(b), demand is made that EACH DEFENDANT
disclose to plaintiff's attorney whether or not there are any insurance agreements or policies under
which any person or firm carrying insurance on an insurance business may be liable to satisfy part or all

of a judgment which may be entered in this action or indemnify or reimburse for payments made to

 

satisfy the judgment and provide plaintiff's attorney with true copies of those insurance agreements or

_iey-

 
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 9 of 13 PagelD: 9
BER-L-003850-21 06/15/2021 10:09:07 AM Pg 4 of 6 Trans ID: LCV20211439586

polices, including but not limited to, any and all declaration pages. This demand shall include and cover

not only primary insurance coverage, but also any and all excess, catastrophe and umbrella policies.

DEMAND FOR ANSWERS TO UNIFORM AND SUPPLEMENTAL

 

INTERROGATORIES
PLEASE TAKE NOTICE that pursuant to Rule 4:17-1(b)(ii)(2), Plaintiff hereby demands
answers to Uniform Interrogatories Form C and Form C (3) within sixty (60) days of the filing of
Defendant’s Answers to this Complaint.
PLEASE TAKE FURTHER NOTICE that pursuant to Rule 4:17-1(b)G)(1) and Rule 4:17-2,
Plaintiff hereby demands answers to the attached Supplemental Interrogatories within sixty (60) days

of the filing of Defendant’s Answer to this Complaint.

 

 
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 10 of 13 PagelD: 10

 

BER-L-003850-21 06/15/2021 10:09:07 AM Pg 5 of 6 Trans ID: LCV20211439586

SUPPLEMENTAL INTERROGATORIES PERMITTED PURSUANT TO RULE 4:17-1(b)(i)
$1. State whether Defendant or anyone in Defendant’s behalf has made or caused to be made any
surveillance photographs, video tapes, movies or other recordings of the Plaintiff since the date of the
accident, and if so, please state the date(s) upon which such surveillance photographs, video tapes,
movies or other recordings were made, the name and address of the person taking or making such
surveillance photographs, video tapes, movies or other recordings, what each surveillance photographs,
video tapes, movies or other recordings depict. Pursuant to the Rules of Court, this interrogatory is
deemed to be continuing and Plaintiff shall rely upon your answer to this interrogatory at the time of

trial.

$2. If you contend or will contend that the permanency of Plaintiff's injuries should not be evidential or
be considered by the finder of fact, state with detail and with particularity and specificity each and every

basis of fact law upon which you will rely to support such contention.

S3. State whether this Defendant occupied the premises where Plaintiffs incident occurred as of the date

of Plaintiff's accident.

S4. If this Defendant did not own or occupy the premises where Plaintiffs incident occurred as of the
date of the Plaintiff's accident, please state the name and address of the person, firm and/or corporation
who did own and/or occupy the premises where Plaintiff's accident occurred as of the date of Plaintiff's

accident.

 
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 11 of 13 PagelD: 11
BER-L-003850-21 06/15/2021 10:09:07 AM Pg 6 of 6 Trans ID: LCV20211439586

S5. State whether this Defendant conducted any business on the premises where Plaintiffs accident
occurred as of the date of Plaintiff's accident, and if so, set forth in detail and with particularity and

specificity the nature of the business conducted.

S6. State whether any inspections or tests made of the accident site by Defendant, or anyone in
Defendant’s behalf, subsequent to the accident alleged by Plaintiff, and if so, please state the date of said

inspection or test, an exact description of such inspection or test, the name, address and job title of the

 

person who performed such inspection or test the results of said inspection or test.

 

 
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 12 of 13 PagelD: 12
BER-L-003850-21 06/15/2021 10:09:07 AM Pg 1 of 1 Trans ID: LCV20211439586

Civil Case Information Statement

Case Details: BERGEN | Civil Part Docket# L-003850-21

Case Caption: ZOLFAGHARI BITA VS TARGET Case Type: PERSONAL INJURY

CORPORATION Document Type: Complaint with Jury Demand

Case Initiation Date: 06/15/2021 Jury Demand: YES - 12 JURORS

Attorney Name: NIMA AMERI Is this a professional malpractice case? NO

Firm Name: AMERI & ASSOCIATES Related cases pending: NO

Address: 58-60 MAIN STREET 3RD FL If yes, list docket numbers:

HACKENSACK NJ 07601 Do you anticipate adding any parties (arising out of same
Phone: 2018808999 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Zolfaghari, Bita

Name of Defendant’s Primary Insurance Company Are sexual abuse claims alleged by: Bita Zolfaghari? NO

(if known): Unknown

_ THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

06/15/2021 /s/ NIMA AMERI
Dated Signed
Case 2:21-cv-13673-BRM-MAH Document1 Filed 07/15/21 Page 13 of 13 PagelD: 13
BER-L-003850-21 07/02/2021 10:59:15 AM Pg 1 of 1 Trans ID: LCV20211576092

DocuSign Envelope ID: UAru4: 10-0Uz0-492Zr-or0r-AUYy! 1UuuZUOvo

BITA ZOLFAGHARI WVU MDRUVT) OR O0 TORN 1 HT

Plaintiff 20210615105353
Superior Court Of New Jersey

VS
TARGET CORPORATION, ET AL BERGEN Venue
Defendant

Docket Number: BER L 3850 21
Person to be served (Name and Address):
TARGET CORPORATION
900 BERGEN TOWN CENTER AFFIDAVIT OF SERVICE
PARAMUS NJ 07652 (For Use by Private Service)
By serving: TARGET CORPORATION

Cost of Service pursuant to R. 4:4-3(c)

Attorney: NIMA AMERI, ESQ.
Papers Served: SUMMONS AND PREMISES COMPLAINT, CIS, a

CERTIFICATION, NOTICE OF TIME UNIT RULE, DEMANDS, SUPPLEMENTAL
INTERROGATORIES

Service Data: [X] Served Successfully [ ] Not Served Name of Person Served and relationship/title:

Date/Time: 6/15/2021 1:21 PM ————————————— ODAY IMMACHA

 

{ ] Delivered a copy to him/her personally
PERSON AUTHORIZED TO ACCEPT SERVICE

[ ] Left a copy with a competent household member over 14 years of age residing
therein (indicate name & relationship at right)

[X] Left a copy with a person authorized to accept service, e.g. managing agent,
registered agent, etc. (indicate name & official title at right)

Description of Person Accepting Service:

SEX:M__ AGE:21-35 HEIGHT: OVER 6’ WEIGHT: OVER 200 LBS. SKIN: WHITE HAIR:BROWN | OTHER: BEARD

 

Unserved:

[ ] Defendant is unknown at the address furnished by the attorney

[ ] All reasonable inquiries suggest defendant moved to an undetermined address
[ ] No such street tn municipality

[ ] Defendant is evading service

[ ] Appears vacant

 

 

[ ] No response on: Date/Time:
Date/Time: __
Date/Time: __
Other:
To Be Used Where Electronic Signature Not Available Docusign Court Approved E-Signature
Served Data:
Subscribed and Sworn to me this 1, DAVID SPALDING,
was at the time of service a competent adult, over the age of 18 and
day of ,20 _ jR@ddieet-interest in the litigation. | declare under penalty of
er, thatthe tereaping is. true and correct.
Notary Signature: Dil SPRING
: 06/15/2021
BFDE3A66 2A F48—— —- MOLLE
Signature of hrocess Server Date

 

Name of Notary Commission Expiration

Name of Private Server: DAVID SPALDING Address: 2009 Morris Avenue UNION, NJ 07083 Phone: (800) 672-1952

 
